Citation Nr: 1456753	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-06 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for eczema.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to an initial rating in excess of 20 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1989, from May 1996 to September 1996, from August 1998 to April 1999, and from February 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and February 2009 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Oakland, California.

In the March 2007 rating decision, the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss; eczema; hypertension; a left shoulder disability; a lower back disability; and a psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).  However, the RO granted entitlement to service connection for a left knee disability with a 0 percent rating and deferred a decision with respect to tinnitus.  The RO later granted service connection for tinnitus in May 2007 with a 10 percent initial rating.  In March 2008, the Veteran filed a timely Notice of Disagreement (NOD) with respect to all the issues addressed in the March 2007 decision. 

In the February 2009 rating decision, the RO increased the initial rating for the Veteran's left knee disability to 20 percent.  In March 2009, the Veteran perfected the appeal of the issues covered by his notice of disagreement, including the initial rating of the left knee disability.  While there was a brief colloquy about the Veteran possibly withdrawing his appeal of the initial rating for his left knee disability during a September 2009 hearing before a decision review officer (DRO), it appears from the record the Veteran did not withdraw his appeal after the DRO reminded him of the probative value of his June 2009 left knee surgery.  The Veteran's representative submitted evidence regarding the surgery shortly after the DRO hearing with a statement that the issue was still on appeal.  The initial rating of the Veteran's left knee disability has therefore remained on appeal as the Veteran has not been awarded the full benefit sought.  

In a July 2010 rating decision, the RO granted entitlement to service connection for a lower back disability with an initial rating of 10 percent.  The Veteran has not appealed this decision.

In a February 2014 rating decision, the RO granted entitlement to service connection for a psychiatric disorder, diagnosed as an anxiety disorder, with an initial rating of 30 percent.  The Veteran has not filed a notice of disagreement regarding the initial rating for a psychiatric disorder.  Therefore, the Board does not have jurisdiction over the issue.  

The Veteran and his wife appeared at hearing before the undersigned at the RO in September 2014.  A transcript of the hearing is available in the Virtual VA.

The issues of entitlement to service connection for a bilateral hip disability and a right knee disability have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for hypertension, service connection for a left shoulder disability, and an initial rating in excess of 20 percent for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have hearing loss as defined by VA.

2.  The Veteran has current eczema that had its onset during active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.385 (2014).

2.  The criteria for entitlement to service connection for eczema have been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA sent the Veteran a letter in November 2005 for his bilateral hearing loss claim and a subsequent letter in May 2006 for his eczema claim that fulfilled the VCAA notice requirements.  

VA has also satisfied the duty to assist with respect to the Veteran's bilateral hearing loss claim.  VA provided the Veteran with an audiological examination in December 2005 and obtained his VA and service records and associated them with the claims file.  The Veteran also testified at a hearing before the undersigned that was conducted in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (interpreting 38 C.F.R. § 3.103(c)(2)).  VA has therefore satisfied the duty to assist for the Veteran's bilateral hearing loss claim.  Discussion of VA's duty to assist with respect to the Veteran's eczema claim is unnecessary given the favorable nature of the decision regarding that claim. 

General Principles of Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss.  The Veteran attributes his hearing loss to acoustic trauma during combat and other noise exposure during a deployment to Iraq from February 2003 to June 2004.  When a claimant engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b).  The Board, therefore, presumes the Veteran experienced acoustic trauma during active service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

VA provided the Veteran an audiological examination in December 2005, which revealed his hearing was well within normal limits, bilaterally.  The December 2005 examination indicated the Veteran's auditory thresholds were either at or below 10 decibels at 500, 1000, 2000, 3000, and 4000 Hz bilaterally.  His speech recognition scores using the Maryland CNC were 100 percent bilaterally.  

The results of the December 2005 VA audiological examination are consistent with the results of more recent audiological examinations conducted by the Veteran's civilian employer in January 2007, February 2011, February 2012, and February 2014.  The Veteran's auditory thresholds were either at or below 15 decibels at 500, 1000, 2000, 3000, and 4000 Hz bilaterally during the four examinations conducted by his civilian employer.  

Based on the consistency of the results, the Board finds there is no evidence of current hearing loss disability.  The Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v Brown, 5 Vet. App. 155, 157 (1993).  The Veteran's auditory thresholds have never exceeded 15 decibels at 500, 1000, 2000, 3000, and 4000 Hz bilaterally during numerous audiological examinations.  Therefore, there is no objective evidence of hearing loss as his bilateral hearing thresholds fall within the parameters of normal hearing established by the Court and do not meet the requirements of 38 C.F.R. § 3.385.  

The Board acknowledges the Veteran's testimony that his employer has informed him that his hearing has gotten worse over the years.  However, his employer's audiological examinations have not shown hearing loss as defined by VA.

Accordingly, the evidence is against finding a current hearing loss disability.  Therefore, the Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.

Entitlement to service connection for eczema

A VA examiner diagnosed eczema after a June 2006 skin examination.  The Veteran has therefore met the current disability requirement for service connection for eczema and must show an in-service occurrence of the condition, as well as a nexus to his current diagnosis, to establish service connection.  His testimony "is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

The record contains some ambiguity with regard to when the Veteran's eczema began.  During a September 2014 hearing before the undersigned, the Veteran testified a recurring rash first appeared on his inner thigh during his deployment to Iraq from February 2003 to June 2004.  The Veteran further testified he has continually manifested symptoms of eczema in the same location since the rash appeared on his inner thigh.  

However, the Veteran told a June 2006 VA examiner that the first manifestation of eczema occurred during a deployment to Bosnia in 1998.  This statement is consistent with other documentary evidence of record.  A June 1998 service department medical examination with a report of medical history indicates no abnormalities with the Veteran's skin before his entrance into active service in August 1998.  Yet, the Veteran indicated he had eczema on December 2002 report of medical history and a February 2003 vaccination screening questionnaire, both of which he completed after returning from Bosnia, but before deploying to Iraq.  

Ultimately, both reports place the onset of eczema during active service.  Furthermore, resolving doubt in the Veteran's favor, the statements during the September 2014 hearing could be construed as relating only to the manifestation of symptoms on his inner thigh, as he was specifically asked about the eczema on his inner thigh and prefaced his answer by stating that symptoms of the condition manifest "all over" his body.  See 38 U.S.C.A. § 5107(b) (West 2002).

Based on the foregoing, the Board finds the Veteran's eczema onset during a period of active service in Bosnia from August 1998 to April 1999.  Because a skin condition was not identified on the June 1998 examination before he entered active service, the presumption of soundness applies.  38 U.S.C.A. § 1111 (West 2002).  This presumption can only be rebutted by clear and unmistakable evidence that the disability both pre-existed and was not aggravated in active service.  Id.  In this instance, the presumption has not been rebutted because there is no evidence the condition existed prior to active service.  

The Veteran has continuously had symptoms of eczema since the initial onset in Bosnia, and as a result, the condition was later aggravated during a subsequent period of active service in Iraq from February 2003 to June 2004.  The Veteran testified he suffers a recurring rash on his inner thigh that first appeared during his deployment to Iraq.  This condition was later confirmed to be eczema during the June 2006 VA skin examination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (stating lay evidence can be competent and sufficient to establish a diagnosis of a condition when it describes symptoms at the time that are later supported by a diagnosis by a medical professional).

Accordingly, the Veteran has established a nexus between his current eczema diagnosis and the onset of the condition during a period of active service and its subsequent aggravation during a later period of active service.  Entitlement to service connection for eczema is therefore warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for eczema is granted. 


REMAND

The Veteran was provided a VA examination in December 2005.  This examination was meant to address all of the issues included in the Veteran's initial claim in October 2005.  The examination is inadequate to address the Veteran's claims of entitlement to service connection for hypertension and a left shoulder disability because it does not include a diagnosis, etiological opinion, or nexus opinion for either condition.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (holding Board would have to explain why it could proceed to a decision based on an inadequate examination when there had been a prior determination that an examination was necessary). 

Further development is also necessary regarding the left knee disability.  The Veteran has not had a VA examination addressing his left knee disability since December 2005, even though he had arthroscopic surgery in June 2009 that revealed a torn medial meniscus.  The Veteran also testified that he subsequently underwent surgery to replace his anterior cruciate ligament (ACL).  The records of which have not been obtained.  VA has a duty to obtain all relevant records.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).  It also must provide a new examination when there is evidence of a change in the disability since the last examination.  Snuffer v. Gober, 10 Vet App 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA medical records that have not already been associated with the claims file regarding hypertension, a left shoulder disability, and a left knee disability (including records pertaining to the ACL replacement.

2.  Ask the Veteran to authorize VA to obtain all records of non-VA treatment for the disabilities at issue, including records related to his left knee ACL surgery and treatment for hypertension by private physicians, as referenced in past VA examinations. 

3.  Schedule the Veteran for a VA examination to address whether the Veteran has hypertension related to disease or injury in service.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to whether the Veteran has hypertension, and if diagnosed, whether it is at least as likely as not (50 percent probability or more) had its onset during a period of active, or is at least as likely as not related to a period of active service.  

The examiner must specifically address the May 2004 blood pressure readings included in the service treatment records, as well as the readings from the VA examination in December 2005.

4.  Schedule the Veteran for a VA orthopedic examination to address whether his claimed left shoulder disability is the result of a disease or injury in service, as well as the current severity of his left knee disability.  

If a current left shoulder disability is found, the examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that the disability had its onset during a period of active service, or is at least as likely as not related to an injury or disease during a period of active service.  

The examiner must specifically acknowledge and discuss the Veteran's statements regarding his left shoulder symptoms during and after active service, in addition to the past diagnosis of left shoulder tendonitis in 2006.

The examiner should report the ranges of left knee motion.

The examination report must address whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Any limitation found due to these factors must be expressed in terms of degrees of loss.  The Veteran is competent to report limitations during flare-ups.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


